DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Williams (US 2011/0303232). Williams discloses a poucher machine 50 for forming an oral tobacco pouch product (oral sachet). The poucher machine comprises a forming collar 55 comprising a forming section 90, a fin seam forming section 100 and a fin folding section 105. Disposed immediately below the fin folding section 105 is a sealing station 120 (vertical sealing device), which preferably comprises a heated knurled wheel which cooperates with an extension of a feed tube 60' (forming tube) of a feeder 60 to seal a longitudinal integrated fin and lap seal 70 ([0047]; Figures 7 and 8). Williams does not disclose a guide arrangement located downstream of the sealing station 120 (vertical sealing device) and adjacent to the forming tube, the guide arrangement configured to grip the vertical seal and pull in it a downstream direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747